IN THE UNITED STATES DISTRICT COURT. Chyg Flt &
FOR THE WESTERN DISTRICT OF NORTH CAROLINA Ron
CHARLOTTE DIVISION - oe MN 20 No
Wes S is, “O 19
UNITED STATES OF AMERICA )  DOCKETNO. "Sy Rio
3 1Gert4 SIC COU,
v. ) ORDER TO SEAL Cr OF i
)
PATRICK JOEL MURPHY )
)

 

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an Order directing that the
Motion to Seal and this Order and Bill of Indictment and the Warrant be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Motion to Seal and this Order, Bill of Indictment
and the Warrant be sealed until further order of this court.

The Clerk is directed to certify one copy of this Order to the United States Attorney's
Office.

This the RObay of June, 2019.

oD J C A

UNITED STATES MAGISTRATE JUDGE

 
